JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00288-CR

                         STEPHEN WILLIAM SIROS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 337th District Court of Harris County. (Tr. Ct. No. 1323111).

       This case is an appeal from the final judgment signed by the trial court on March
27, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered June 30, 2015.

Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Higley.